REASONS FOR ALLOWANCE 
Claims 1 and 5-8 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose the claimed lens module specifically including as the distinguishing features in combination with the other limitations the claimed “the pressure ring comprises a pressure ring body portion and a pressure ring extending portion formed by extending from a periphery of an object side surface of the pressure ring body portion in a direction away from an image side of the lens module, and the pressure ring extending portion is received in the pressure ring position; the first annular groove comprises a first surface perpendicular to the secondary barrel wall and a second surface extending from an end of the first surface adjacent to an object side to the optical axis, and the pressure ring extending portion abuts against the first surface; the primary barrel wall further comprises a second annular groove disposed on an inner wall adjacent to the pressure ring, the second annular groove fits with the pressure ring to form a notch for clearing the burrs”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JONES whose telephone number is (571)270-1278.  The examiner can normally be reached on 7:00 am - 4:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES C. JONES/Primary Examiner, Art Unit 2872